Citation Nr: 1230360	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-32 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The  issue of entitlement to service connection for bilateral hearing loss has been raised by the record in November 2009 and in August 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The Veteran, who is the appellant, served on active duty from May 1966 to April 1968.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2010, a statement of the case was issued in July 2010, and a substantive appeal was timely received in August 2010.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDING OF FACT

Tinnitus was not affirmatively shown to have been present in service and the current tinnitus first documented after service, is unrelated to an injury or disease or event in service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter, dated in December 2009.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records and lay statements have been associated with the record.  Additionally, the Veteran was afforded a VA examination in April 2012 and the examiner provided an etiological opinion with an adequate rationale.  In rendering the opinion the VA examiner reviewed the Veteran's claims file and provided a detailed medical history.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

Principles and Theories of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.385.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of tinnitus.  The induction examination in May1966 and separation examination in April 1968 showed the Veteran's ears were normal.  On the report of medical history upon induction in May 1966 and upon separation from service in April 1968, the Veteran denied having any ear trouble.  

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify tinnitus, and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, then continuity of symptomatology after service is required to support the claim.  

Unlike a hearing loss disability, tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).

In January 2010 and in other statements, the Veteran contends that he has tinnitus due to his military occupational specialty as a field communications specialist whereby he was exposed to noise from radio equipment and field generators and has had tinnitus since service.  The Veteran indicated that he was treated for ear problems after he was separated from service in April 1968 and continued to have ear problems in the early 1970s.  His DD 214 Form shows that he was a radio operator during service.  The Veteran in August 2010 contended that his tinnitus is due to Ototoxic medication he was given in service in 1968 for the treatment of a pilonidal cyst.  

Although the Veteran is competent to declare that he has tinnitus, his statements that he has had tinnitus since service are not credible on the basis that he contradicts his own statements made during the time of separation, when he denied having ear problems on the report of medical history in April 1968.  Similarly, the Veteran's statement that he was prescribed Ototoxic medications during service is not credible as it is inconsistent with the statement that he made to the VA examiner in April 2012, whereby he denied having an ototoxic drug history of hearing loss.  Statements made for the purposes of medical diagnosis or treatment are considered to be of heightened reliability.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991); see also Fed. Rules of Evid. 803, Hearsay Exception 4.  It is noteworthy that the VA examiner also reviewed the Veteran's claims folder, to include service treatment records which in 1968 show that the Veteran was treated with sitz baths and Hydrocortisone for a pilonidal cyst which was excised, and did not find that the Veteran was treated with Ototoxic medications during service.

Based on the inconsistent statements, the Board finds that the Veteran is not credible to the extent he alleges continuity of symptomatology of tinnitus since service.  As tinnitus was not noted in service, as there is no credible evidence either contemporaneous with or after service that tinnitus was observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology do not apply.  

As for service connection based on the initial diagnosis after service, lay evidence can serve to support a claim for service connection.  Although the Veteran is competent to declare that he has tinnitus, where, as here, the determinative issue involves a question of a medical nexus or medical causation, competent medical evidence is required to substantiate the claim unless the Veteran's lay opinion is found to be competent evidence.  

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.   Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

The question of causation is not a simple medical condition that the Veteran as a lay person is competent to offer an opinion on without having specialized education, training, or experience.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of tinnitus.  Here the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion as the cause of tinnitus is not admissible as evidence.

While the Veteran indicated that was treated for ear problems after separation from service in April 1968 and he is competent to relate contemporaneous medical diagnoses and symptoms that later support a diagnosis by a medical professional, there is no contemporaneous medical diagnoses or later diagnosis of a medical professional that relates the Veteran's tinnitus to service.

The competent medical evidence of record pertaining to the cause of tinnitus consists of the VA opinion in April 2012.  The examiner noted that the Veteran reported serving as a radio operator and generator maintenance man during service and had exposure to acoustic trauma from generators and radio equipment without hearing protection.  The examiner also noted that the Veteran after service worked in a factory where there was some noise and he also was a hunter and shooter.  The examiner was of the opinion that it is less likely than not that tinnitus is a symptom associated with the Veteran's hearing loss based on the rationale that hearing loss and tinnitus are not necessarily mutually occurring as they have varying causes and hearing loss does not cause tinnitus or vice versa.  The examiner also was of the opinion that it is less likely than not that tinnitus was caused by or a result of military noise exposure as the Veteran's service treatment records do not show hearing problems in service and there is credible post-service noise exposure.  This opinion is uncontroverted by the other evidence of record as the VA examiner carefully reviewed the longitudinal history of noise exposure and commented with an appropriate rationale as to why tinnitus was not related to service.  

As the preponderance of the evidence is against the claim of service connection for tinnitus for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


